Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Allowable subject matter
Claims 1-13; 15-21 are allowed. The following is an examiner’s statement of reasons for allowance: 

“responsive to identifying the upcoming content modification opportunity: (i) using the first reference fingerprint data as a basis to select second reference fingerprint data representing more than an initial portion of a second modifiable content- segment, wherein the selection is further based on the second modifiable content-segment and the first modifiable content-segment  having a common initial portion, and (ii) transmitting to the content-presentation device, third reference fingerprint data representing more than the initial portion of the first modifiable content-segment and the selected second reference fingerprint data, to facilitate the content-presentation device to, at a later time, continue performing a content-modification operation related to the identified content modification opportunity, wherein the first reference fingerprint data representing the initial portion of the first modifiable content-segment and the third reference fingerprint data representing more than the initial portion of the first modifiable content-segment were both generated from a common entity that received the first modifiable content-segment” as recited in claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                     Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425              

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425